Exhibit 4
 Case 2:11-cv-00242-JRG Document 64 Filed 07/18/11 Page 1 of 8 PageID #: 249




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



Lochner Technologies, LLC,                              Civil Action No. 2:11-cv-242-TJW

              Plaintiff,                                JURY TRIAL DEMANDED

       v.

Boundless Technologies, Inc.;
CLI, Inc.;
Devon IT Inc.;
DT Research, Inc.;
IGEL Technology America, LLC;
I-O Corporation;
NCS Technologies, Inc.;
Ringdale, Inc.;
Symbio Technologies LLC;
TeleVideo, Inc.;
Z-Axis, Inc.; and
10ZiG Technology Inc.,

              Defendants.


                                 AMENDED COMPLAINT

       Plaintiff Lochner Technologies, LLC (“Lochner”) makes the following allegations

against defendants:

                                           PARTIES

       1.     Lochner is a California limited liability company with its principal place of

business at 719 West Front Street, Suite 173, Tyler, Texas 75702.

       2.     Defendant Boundless Technologies, Inc. (“Boundless”) is a Delaware corporation

with a principal place of business at 1916 State Route 96, Phelps, New York 14532-9705.




                                               1
 Case 2:11-cv-00242-JRG Document 64 Filed 07/18/11 Page 5 of 8 PageID #: 253




         19.   Each defendant has been and now is jointly and indirectly infringing by way of

inducing infringement by others and/or contributing to the infringement by others of the ’598

patent in the State of Texas, in this judicial district, and elsewhere in the United States, by,

among other things, making, using, importing, offering for sale, and/or selling, without license or

authority, products for use in systems that fall within the scope of one or more claims of the ’598

patent. Such products include, without limitation, wireless thin clients or wireless zero clients.

Such products are for use in systems that infringe at least claims 1 and 12, and likely other

claims, of the ’598 patent. By making, using, importing, offering for sale, and/or selling such

products, each defendant has injured Lochner and is thus liable to Lochner for infringement of

the ’598 patent under 35 U.S.C. § 271. Those whom each defendant induces to infringe and/or

whose infringement to which each defendant contributes are the end users of the above-

referenced products. Each defendant had knowledge of the ’598 patent at least as early as the

filing of the original complaint and is thus liable for infringement of one or more claims of the

’598 patent by actively inducing infringement and/or is liable as a contributory infringer of one

or more claims of the ’598 patent under 35 U.S.C. § 271.

         20.   As a result of each defendant’s infringement of the ’598 patent, Lochner has

suffered monetary damages to its goodwill, as well as lost profits, and the ’598 patent has

suffered monetary damages to its value, in an amount not yet determined, and will continue to

suffer damages in the future unless each defendant’s infringing activities are enjoined by this

Court.

         21.   Unless a permanent injunction is issued enjoining each defendant and its agents,

servants, employees, attorneys, representatives, affiliates, and all others acting on its behalf from




                                                   5
 Case 2:11-cv-00242-JRG Document 64 Filed 07/18/11 Page 7 of 8 PageID #: 255




                                DEMAND FOR JURY TRIAL

       Lochner demands a trial by jury on all issues so triable.

                                                    Respectfully submitted,



Dated: July 18, 2011                                /s/ Bruce D. Kuyper
                                                    Marc A. Fenster
                                                    California State Bar No. 181067
                                                    E-mail: mfenster@raklaw.com
                                                    Bruce D. Kuyper
                                                    California State Bar No. 144969
                                                    Email: bkuyper@raklaw.com
                                                    Adam Hoffman
                                                    California State Bar No. 218740
                                                    Email: ahoffman@raklaw.com
                                                    RUSS AUGUST & KABAT
                                                    12424 Wilshire Boulevard, 12th Floor
                                                    Los Angeles, California 90025
                                                    Telephone: 310-826-7474
                                                    Facsimile: 310-826-6991

                                                    William Ellsworth Davis, III
                                                    Texas State Bar No. 24047416
                                                    Email: bdavis@bdavisfirm.com
                                                    THE DAVIS FIRM, PC - LONGVIEW
                                                    111 West Tyler Street
                                                    Longview, TX 75601
                                                    Telephone: 903-230-9090
                                                    Facsimile: 903-230-9661

                                                    Attorneys for Plaintiff,
                                                    Lochner Technologies, LLC




                                                7
